ORDER

PER CURIAM.
Cristo’s Restaurant and its insurer, United States Fidelity and Guaranty Insurance Company, appeal the Labor and Industrial Relations Commission’s (Commission) award of workers’ compensation benefits to James Christian (Christian). Christian appeals the Commission’s award of attorney’s fees. The Treasurer of the State of Missouri, Custodian of the Second Injury Fund is not involved in this appeal. We affirm.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the award of the Commission pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.